DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on July 28, 2020. Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the platform, as claimed in claims 1-7, is directed to a machine. Additionally, the method, as claimed in claim 8-14, is directed to a process. Furthermore, the non-transitory computer readable medium, as claimed in claims 15-20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of buying and selling vehicles. Specifically, representative claim 8 recites the abstract idea of: 
storing multiple buy matrices, wherein each buy matrix includes one or more purchasing rules;
receiving a specification of a target vehicle from a selling dealer;
comparing the specification of the target vehicle with the purchasing rules of the buy matrices; and
providing a matched offer for the target vehicle to the selling dealer based on a result of comparing the specification of the target vehicle with the buy matrices.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is also necessary to evaluate whether the claim recites a judicial exception by referring to other subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 8 recites the abstract idea of buying and selling s, as noted above. The recited limitations of representative claim 8 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, storing multiple buy matrices, wherein each buy matrix includes one or more purchasing rules; and receiving a specification of a target vehicle from a selling dealer are types of observation. Additionally, comparing the specification of the target vehicle with the purchasing rules of the buy matrices is a type of evaluation. Furthermore, providing a matched offer for the target vehicle to the selling dealer based on a result of comparing the specification of the target vehicle with the buy matrices is a type of judgment. Thus, representative claim 8 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 8 includes additional elements such as a vehicle trading platform and a buy matrix database.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of buying and selling vehicles occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 8 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.

Even when considered as an ordered combination, the additional elements of representative claim 8 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 8 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 8 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 8 is ineligible. 
Dependent claims 9-14 do not aid in the eligibility of independent claim 8. For example, claims 12 merely further define the abstract limitations of claim 8. Additionally, claims 9-11 merely provide further embellishments of the limitations recited in independent claim 8. 
Furthermore, it is noted that claims 9-14 do not include additional elements. Therefore the abstract idea is not integrated into a practical application. Additionally, the lack of additional elements means the dependent claims do not amount to significantly more than the abstract idea. 
Thus, dependent claims 9-14 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 1-7 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 8-14. It is noted that claim 1 includes additional elements of at least one memory configured to store a buy matrix database, and at least one processor, and claim 15 includes additional elements of a non-transitory computer readable medium containing instructions that when executed cause at least one processing device to perform. However, these additional elements do 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richards-Boeff et. al. (US 20150095113 A1, herein referred to as Richards-Boeff), in view of Hollenshead et. al. (US 20130006809 A1, herein referred to as Hollenshead).

With respect to claim 1, Richards-Boeff discloses:
A vehicle trading platform for providing seamless integration between different aspects of fleet management {Richards-Boeff, see at least: fig 1, #146; [0006] Embodiments of the present disclosure are directed to, among other things, facilitating dealer transactions in a dealer network platform}, the vehicle trading platform comprising:
at least one memory configured to store a database {Richards-Boeff, see at least: fig 1, #131, 149, 150; [0029] The service provider computer 110 may also contain communication connection(s) 138 that allow the service provider computer 110 to communicate with a stored database}, 
one or more purchasing rules {Richards-Boeff, see at least: [0043] the recommendation module 149 may be configured to access pricing information of similar vehicles to the first vehicle in a similar geographical area as the first dealer and/or the user-dealer 102. To this end, the recommended offer price generated by the recommendation module 149 may be determined based at least in part on the pricing information of these other vehicles in the similar geographical area and/or market (i.e., purchasing rules) ... the recommendation module 149 may be configured to consider other aspects of geographic area, such as distance to the dealer and/or any associated transportations costs that may affect the calculated offer price for the first vehicle}; and
at least one processor configured to {Richards-Boeff, see at least: fig 1, #132}:
receive a specification of a target vehicle from a selling dealer {Richards-Boeff, see at least: [0017] the client application interface 106 may also enable users to receive, from the service provider computers 110 over the networks 108, information associated with one or more vehicles 112 in an inventory of a user 102 including, but not limited to, the make, the model, the color, the mileage, the vehicle identification number (VIN), condition, trim, etc; [0019] The architecture 100 may also include one or more vehicle dealers operating one or more dealer computing devices 114 and/or selling (or trading) one or more vehicles 116};
compare the specification of the target vehicle with the purchasing rules {Richards-Boeff, see at least: fig 1, #149; [0043] the recommended offer price generated by the recommendation module 149 may be determined based at least in part on the pricing information of these other vehicles in the similar geographical area and/or market; [0056] the method 300 may include identifying, one or more comparison vehicles associated with the comparison vehicle data in block 306. The comparison vehicle data may match and/or otherwise correspond to the vehicle data associated with the vehicle. In block 308, the method 300 may include determining pricing information associated with the one or more comparison vehicles}; and
provide a matched offer for the target vehicle to the selling dealer based on a result of comparing the specification of the target vehicle {Richards-Boeff, see at least: fig 1; [0022] The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers; [0043] the recommended offer price generated by the recommendation module 149 may be determined based at least in part on the pricing information of these other vehicles in the similar geographical area and/or market; [0056] the method 300 may include identifying, one or more comparison vehicles associated with the comparison vehicle data in block 306. The comparison vehicle data may match and/or otherwise correspond to the vehicle data associated with the vehicle. In block 308, the method 300 may include determining pricing information associated with the one or more comparison vehicles … In block 308, the method 300 may include determining pricing information associated with the one or more comparison vehicles}.
Although disclosing a platform for facilitating vehicle trading between dealers, Richards-Boeff does not disclose:
storing a buy matrix database including multiple buy matrices, wherein each buy matrix includes one or more rules;
compare to rules of the buy matrices; and
provide based on a result of comparing with the buy matrices.
However, Hollenshead teaches:
storing a buy matrix database including multiple buy matrices, wherein each buy matrix includes one or more rules {Hollenshead, see at least: fig 2, #232, 234, 236, 238, 250; [0079] the market value database 250 may be included in the appraiser computer 224 and may be maintained by the appraiser system 120; [0090] The modifier values may be price adjustments (e.g., incremental values--additions or subtractions) retrieved from the modifier information 234 stored in a database or table of the data storage device 222; [0093] Each modifier value can be adjusted for a particular vehicle, such as the vehicle 136, based on information stored in the modifier information 234 and associated with the selected adjustment category ... the category information 232 stored in a database or table of the data storage device 222 may indicate that each deduction for a paint scratch is increased by twenty percent for vehicles in a particular category. Other modifier values for the same vehicle category may not be affected};
compare to rules of the buy matrices {Hollenshead, see at least: [0088] the valuation module 226 may retrieve a market value for the vehicle type from the market value database 250. (Step 404) The initial market value may be, for example, a value of an "ideal vehicle" of a type that is provided from a database of prices based on, for example, the VIN, the year, the make and/or the model of the vehicle 136; [0089] The valuation module 226 may select a price adjustment category for the vehicle 136. (Step 408) The category may be selected from a predefined set of the category information 232 stored in the data storage device 222; [0090] The modifier values may be retrieved from the modifier information 234 based on the received condition information and the history information stored in received vehicle information 238}; and
provide an offer based on a result of comparing with the buy matrices {Hollenshead, see at least: [0089] Using the selected price adjustment category, a base value that may be determined from the .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included storing rules in tables as taught by Hollenshead in the vehicle trading platform of Richards-Boeff in order to enable an accurate determination of a price for particular vehicles in the various markets (Hollenshead, see: [0029]).

With respect to claim 2, Richards-Boeff and Hollenshead teach the vehicle trading platform of claim 1. Richards-Boeff further discloses:
wherein the one or more purchasing rules includes at least one vehicle rule for a buying dealer {Richards-Boeff, see at least: figs 1-2, user-dealer 102; [0030] the platform module 146 may be configured to receive, store, create, and/or determine dealer connections between one or more user-dealers 102 and/or dealers of the dealer computer(s) 114; [0043] the recommendation module 149 may be configured to access pricing information of similar vehicles to the first vehicle in a similar geographical area as the first dealer and/or the user-dealer 102}.
Although disclosing vehicle location rules as part of the purchasing rules, Richards-Boeff does not disclose:
wherein the one or more rules of each of the buy matrices includes at least one global rule.
However, Hollenshead teaches:
wherein the one or more rules of each of the buy matrices includes at least one global rule {Hollenshead, see at least: [0087] if the dealer system 130A believes the guaranteed price of the vehicle 136A is too low (e.g., below a threshold value), the guaranteed price of the vehicle 136B is too high (e.g., exceeds a second threshold value) or a difference in the price between the vehicles 136A and 136B is .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the guaranteed price thresholds as taught by Hollenshead in the vehicle trading platform of Richards-Boeff in order to provide guaranteed prices for vehicles (Hollenshead, see: [0059]).

Regarding claims 8-9 and 15-16, claims 8-9 are directed to a method, while claims 15-16 are directed to a non-transitory computer readable medium. Claims 8-9 and 15-16 recite limitations that are parallel in nature to those addressed above for claims 1-2, which are directed towards a platform. Therefore, claims 8-9 and 15-16 are rejected for the same reasons as set forth above for claims 1-2, respectively. 
It is noted that claim 8 includes additional elements of:
a method for providing a vehicle trading platform.
Richards-Boeff discloses:
a method for providing a vehicle trading platform {Richards-Boeff, see at least: fig 3; [0055] FIG. 3 illustrates an example flow diagram showing a method 300, for providing a dealer network visualization}.
It is noted that claim 15 includes additional elements of:
A non-transitory computer readable medium containing instructions that when executed cause at least one processing device.
Richards-Boeff discloses:
a non-transitory computer readable medium containing instructions that when executed cause at least one processing device {Richards-Boeff, see at least: [0026] Memory 131 may store program instructions that are loadable and executable on the processor(s) 132; [0027] The memory 131, the .
Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richards-Boeff et. al. (US 20150095113 A1, herein referred to as Richards-Boeff), in view of Hollenshead et. al. (US 20130006809 A1, herein referred to as Hollenshead), in further view of Jha et. al. (US 20190333130 A1, herein referred to as Jha).

With respect to claim 3, Richards-Boeff and Hollenshead teach the vehicle trading platform of claim 2. Richards-Boeff further discloses:
at least one vehicle rule {Richards-Boeff, see at least: [0043] the recommendation module 149 may be configured to access pricing information of similar vehicles to the first vehicle in a similar geographical area as the first dealer and/or the user-dealer 102 … the recommendation module 149 may be configured to consider other aspects of geographic area, such as distance to the dealer and/or any associated transportations costs}.
Although disclosing vehicle location rules, Richards-Boeff does not disclose:
wherein each global rule provides one or more purchasing limits for purchases across the at least one rule.
However, Hollenshead teaches:
wherein each global rule provides one or more purchasing limits for purchases across the at least one rule {Hollenshead, see at least: [0087] if the dealer system 130A believes the guaranteed price of the vehicle 136A is too low (e.g., below a threshold value), the guaranteed price of the vehicle 136B is too high (e.g., exceeds a second threshold value) or a difference in the price between the vehicles 136A and 136B is too great (e.g., exceeds a third threshold value), the dealer system 130A may chose not to pursue the swap}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the purchase thresholds as taught by Hollenshead in the vehicle trading platform of 
Richards-Boeff also does not disclose:
cumulative purchases.
However, Jha teaches:
cumulative purchases {Jha, see at least: [0068] If in time slot 1, the first vehicle V1 reaches a maximum capacity (this vehicle has a cost C1), and the second vehicle reaches half capacity and can accommodate the current order (this vehicle has a cost of C2), the total cost to deliver is C1+C2}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the total purchases as taught by Jha in the vehicle trading platform of Richards-Boeff and Hollenshead in order to route the order more effectively (Jha, see: [0068]).

With respect to claim 4, Richards-Boeff, Hollenshead, and Jha teach the vehicle trading platform of claim 3. Richards-Boeff does not disclose:
wherein the one or more purchasing limits are based on at least one of: a total amount of money spent or a total quantity of vehicles purchased.
However, Hollenshead teaches:
wherein the one or more purchasing limits are based on at least one of: a total amount of money spent or a total quantity of vehicles purchased {Hollenshead, see at least: [0087] if the dealer system 130A believes the guaranteed price of the vehicle 136A is too low (e.g., below a threshold value), the guaranteed price of the vehicle 136B is too high (e.g., exceeds a second threshold value) or a difference in the price between the vehicles 136A and 136B is too great (e.g., exceeds a third threshold value), the dealer system 130A may chose not to pursue the swap}.


With respect to claim 5, Richards-Boeff, Hollenshead, and Jha teach the vehicle trading platform of claim 3. Richards-Boeff further discloses:
wherein the at least one processor is further configured to {Richards-Boeff, see at least: fig 1, #132}:
compare the specification of the target vehicle with the at least one vehicle rule {Richards-Boeff, see at least: [0043] the recommendation module 149 may be configured to access pricing information of similar vehicles to the first vehicle in a similar geographical area as the first dealer and/or the user-dealer 102… may be configured to consider other aspects of geographic area, such as distance to the dealer and/or any associated transportations costs};
having a vehicle rule matching the specification of the target vehicle {Richards-Boeff, see at least: [0043] the recommended offer price generated by the recommendation module 149 may be determined based at least in part on the pricing information of these other vehicles in the similar geographical area and/or market}; and
having the vehicle rule matching the specification of the target vehicle, provide the matched offer for the target vehicle {Richards-Boeff, see at least: fig 1; [0022] The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers; [0043] the recommended offer price generated by the recommendation module 149 may be determined based at least in part on the pricing information of these other vehicles in the .
Although disclosing generating an offer for a vehicle that corresponds to a geographical area, Richards-Boeff does not disclose:
compare with each of the buy matrices;
for any buy matrix matching the target, determine whether the one or more purchasing limits of the at least one global rule corresponding the buy matrix have been fully satisfied; and
for any buy matrix matching the target and one or more unsatisfied purchasing limits, provide the offer.
However, Hollenshead teaches:
compare with each of the buy matrices {Hollenshead, see at least: [0088] the valuation module 226 may retrieve a market value for the vehicle type from the market value database 250. (Step 404) The initial market value may be, for example, a value of an "ideal vehicle" of a type that is provided from a database of prices based on, for example, the VIN, the year, the make and/or the model of the vehicle 136; [0089] The valuation module 226 may select a price adjustment category for the vehicle 136. (Step 408) The category may be selected from a predefined set of the category information 232 stored in the data storage device 222; [0090] The modifier values may be retrieved from the modifier information 234 based on the received condition information and the history information stored in received vehicle information 238};
for any buy matrix matching the target, determine whether the one or more purchasing limits of the at least one global rule corresponding the buy matrix have been fully satisfied {Hollenshead, see at least: [0087] if the dealer system 130A believes the guaranteed price of the vehicle 136A is too low (e.g., below a threshold value), the guaranteed price of the vehicle 136B is too high (e.g., exceeds a second ; and
for any buy matrix matching the target and one or more unsatisfied purchasing limits, provide the offer {Hollenshead, see at least: [0087] if the dealer system 130A believes the guaranteed price of the vehicle 136A is too low (e.g., below a threshold value), the guaranteed price of the vehicle 136B is too high (e.g., exceeds a second threshold value) or a difference in the price between the vehicles 136A and 136B is too great (e.g., exceeds a third threshold value), the dealer system 130A may chose not to pursue the swap. In the event the dealer system 130B accepts an offer to swap, the appraiser computer 124 or 224 may reimburse the difference in the vehicle values to one of the dealer systems 130A or 130B}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included generating the offer based on the threshold price as taught by Hollenshead in the vehicle trading platform of Richards-Boeff and Hollenshead in order to provide an estimated value based on the type of vehicle having corresponding mileage, options and vehicle condition (Hollenshead, see: [0065]).

With respect to claim 6, Richards-Boeff, Hollenshead, and Jha teach the vehicle trading platform of claim 5. Richards-Boeff further discloses – wherein:
 (i) a vehicle rule matching the specification of the target vehicle {Richards-Boeff, see at least: [0043] the recommendation module 149 may be configured to access pricing information of similar vehicles to the first vehicle in a similar geographical area as the first dealer and/or the user-dealer 102}; and
the at least one processor is configured to {Richards-Boeff, see at least: fig 1, #132}:
determine a shipping distance from a location of the target vehicle to a location {Richards-Boeff, see at least: [0043] the recommendation module 149 may be configured to consider other aspects of geographic area, such as distance to the dealer and/or any associated transportations costs that may affect the calculated offer price for the first vehicle};
a shipping cost {Richards-Boeff, see at least: [0043] the recommendation module 149 may be configured to consider other aspects of geographic area, such as distance to the dealer and/or any associated transportations costs that may affect the calculated offer price for the first vehicle};
adjust a matched offer based on the shipping cost {Richards-Boeff, see at least: [0043] the recommendation module 149 may be configured to consider other aspects of geographic area, such as distance to the dealer and/or any associated transportations costs that may affect the calculated offer price for the first vehicle}; and
provide the matched offers to the selling dealer {Richards-Boeff, see at least: fig 1; [0022] The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers; [0043] the recommended offer price generated by the recommendation module 149 may be determined based at least in part on the pricing information of these other vehicles in the similar geographical area and/or market; [0056] In block 308, the method 300 may include determining pricing information associated with the one or more comparison vehicles}.
Although disclosing a shipping cost included in the price recommendation, Richards-Boeff does not disclose:
more than one buy matrix includes (ii) an unsatisfied purchasing limit; and
determine for each of the more than one buy matrix;
calculate for each of the more than one buy matrix; and
adjust based each of the more than one buy matrix.
However, Hollenshead teaches:
more than one buy matrix includes (ii) an unsatisfied purchasing limit {Hollenshead, see at least: [0087] if the dealer system 130A believes the guaranteed price of the vehicle 136A is too low (e.g., below a threshold value), the guaranteed price of the vehicle 136B is too high (e.g., exceeds a second threshold value) or a difference in the price between the vehicles 136A and 136B is too great (e.g., exceeds a third threshold value), the dealer system 130A may chose not to pursue the swap. In the event the dealer system 130B accepts an offer to swap, the appraiser computer 124 or 224 may reimburse the difference in the vehicle values to one of the dealer systems 130A or 130B}; and
determine for each of the more than one buy matrix {Hollenshead, see at least: [0069] The categories may be associated with "category adjustment" information that may be used to modify the value of the vehicles belonging to that category to generate a base value for a vehicle type. The category adjustment may be a single value, a set of values or an algorithm for determining a value; [0071] a selected category may include values that affect the modifier information 234 retrieved based on the condition information and history information of vehicle information 238 stored in the data storage device 222. By altering the modifier values based on the category information 232, the guaranteed price set by the controller 220 of the appraiser computer 224 may account for the value of a particular vehicle (e.g., of a make, model, and trim) being affected more or less based on the condition information and/or the history information};
calculate for each of the more than one buy matrix {Hollenshead, see at least: [0069] The categories may be associated with "category adjustment" information that may be used to modify the value of the vehicles belonging to that category to generate a base value for a vehicle type. The category adjustment may be a single value, a set of values or an algorithm for determining a value; [0071] a selected category may include values that affect the modifier information 234 retrieved based on the condition information and history information of vehicle information 238 stored in the data storage device 222. By altering the modifier values based on the category information 232, the guaranteed price ; and
adjust based on each of the more than one buy matrix {Hollenshead, see at least: [0069] The categories may be associated with "category adjustment" information that may be used to modify the value of the vehicles belonging to that category to generate a base value for a vehicle type. The category adjustment may be a single value, a set of values or an algorithm for determining a value; [0071] a selected category may include values that affect the modifier information 234 retrieved based on the condition information and history information of vehicle information 238 stored in the data storage device 222. By altering the modifier values based on the category information 232, the guaranteed price set by the controller 220 of the appraiser computer 224 may account for the value of a particular vehicle (e.g., of a make, model, and trim) being affected more or less based on the condition information and/or the history information}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included storing rules in tables as taught by Hollenshead in the vehicle trading platform of Richards-Boeff and Hollenshead in order to enable an accurate determination of a price for particular vehicles in the various markets (Hollenshead, see: [0029]).
Richards-Boeff also does not disclose:
calculate a cost based on the shipping distance.
However, Jha teaches:
calculate a cost based on the shipping distance {Jha, see at least: [0015] The cost can be calculated based on numerous factors, including, the hub's current operational load, distance of address from the hub, among other factors}.


With respect to claim 7, Richards-Boeff, Hollenshead, and Jha teach the vehicle trading platform of claim 6. Richards-Boeff further discloses: 
wherein the at least one processor is further configured to compare the shipping costs {Richards-Boeff, see at least: fig 1, #132; [0043] the recommendation module 149 may be configured to consider other aspects of geographic area, such as distance to the dealer and/or any associated transportations costs that may affect the calculated offer price for the first vehicle}.
Although disclosing comparing transportation costs in the calculated offer price, Richards-Boeff does not disclose:
compare the costs to a maximum cost stored in each of the more than one buy matrix.
However, Hollenshead teaches:
compare the costs to a maximum cost stored in each of the more than one buy matrix {Hollenshead, see at least: [0074] The modifier information 234 may be associated with a maximum modifier threshold that may limit the total modification of the base value; [0090] The modifier values may be price adjustments (e.g., incremental values--additions or subtractions) retrieved from the modifier information 234 stored in a database or table of the data storage device 222. These additions or subtractions from the base value for the vehicle 136 may be capped to a predetermined or set threshold value}.


Regarding claims 10-14 and 17-20, claims 10-14 are directed to a method, while claims 17-20 are directed to a non-transitory computer readable medium. Claims 10-14 and 17-20 recite limitations that are parallel in nature to those addressed above for claims 3-7, which are directed towards a platform. Therefore, claims 10-14 and 17-20 are rejected for the same reasons as set forth above for claims 3-7, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pollak (2017 NPL) was used to understand advantages of proper vehicle inventory management by a dealership.
Tyko (2020 NPL) was used to understand the pandemic’s impact on vehicle availability, focusing on fleet vehicles in regards to rentals.
Aggarwal (US 20200167811 A1) was used to understand pricing methods for used vehicles and predicting future value of those vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.A.B./               Examiner, Art Unit 3625                                                                                                                                                                                         
/MARISSA THEIN/               Supervisory Patent Examiner, Art Unit 3625